DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification was previously objected to. Applicant has successfully addressed these issues in the amendments filed on 05/02/2022. Accordingly, the objections to the specification have been
Withdrawn.
Claim Objections
Claims 2, 6,7, 11, and 13 were previously objected to. Applicant has successfully addressed these issues in the amendments filed on 05/02/2022. Accordingly, the objections to the claims have been withdrawn. However, claims 2-7 and 13-14 are objected to due to other informalities.
Regarding claims 2-7, “Arrangement” in each line 1 should be “The arrangement”.
Regarding claims 13-14, “An arrangement” in each line 1 should be “The arrangement”.

Claim Rejections - 35 USC § 112
Claims 1-7 and 11-15 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 05/02/2022. Accordingly, the rejections to the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kris Tomaszewski (US 20170314298 A1), hereinafter Tomaszewski, in view of Akio Iwata (US 3743849 A), hereinafter Iwata.
In regard to claim 1, Tomaszewski teaches an arrangement for actuating a component of a vehicle, wherein the arrangement has a manually actuable actuating portion (22) which is mounted on the vehicle (paragraph 0055 describes the actuating portion as a door handle, which is known in the art to be mounted on a vehicle) so as to be moveable between a closed position (locked) and an open (unlocked) position (it is known in the art that door handles operate between a closed position and an open position), wherein the arrangement comprises a control element (24) and an electric drive (19) which is connected to the control element via an electrical connection, wherein, when the actuating portion (22) moves into its open position, the control element (24) activates the electric drive (19), and therefore the electric drive (19) actuates the component (28).
Tomaszewski does not teach the arrangement wherein a centrifugal weight element is mounted moveably on the arrangement. 
Iwata teaches a centrifugal weight element wherein the centrifugal weight element is moved from an inoperative position into an interruption position by a predetermined acceleration acting on the arrangement (column 1, lines 6-7 describe the apparatus disconnecting the circuit during an impact, which creates an acceleration on the arrangement) and that is sufficient to move the actuating portion into the open position (a sudden acceleration such as a crash is enough to move the actuating potion into the open position), wherein, in the interruption position the centrifugal weight element (31) interrupts the electrical connection (column 5, lines 17-20 describe that during the impact, the circuit is disconnected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the arrangement of Tomaszewski by substituting the ECU (Tomaszewski 20) with the apparatus of Iwata so that during an impact, the locking mechanism (Tomaszewski 27) would have an incomplete circuit and would not allow the door to be opened, therefore maintaining the structural integrity of the vehicle and increasing the ability of the vehicle to keep the passengers safe.
In regard to claim 2, Tomaszewski (in view of Iwata) teaches the arrangement according to claim 1, wherein the actuating portion (22) is moveable from the closed position into the open position by manually pressing-in, manual pulling-out and/or manually rotating (paragraph 0065 describes the actuating portion (door handle) having the ability to be pulled), and in that the control element comprises a switch (24) which is actuated by the movement of the actuating portion (22) into the open position.
In regard to claim 3, Tomaszewski (in view of Iwata) teaches the arrangement according to claim 1, wherein the electrical connection between the control element (24) and the electric drive (19) comprises an elastically deformable contact tab (Iwata 38) and a contact portion (Iwata 44), which is connected in an electrically conductive manner to the contact tab (Iwata 38) (Iwata: contact portion 44 is electrically connected through 32, 31, and 40 to the contact tab) in an inoperative position of the contact tab (Iwata 38) wherein, when the centrifugal weight element (Iwata 31) moves into the interruption position, the contact tab (Iwata 38) is deformed (position Z in Iwata FIG. 4) from the inoperative position into an interruption position in which the electrically conductive connection with the contact portion (Iwata 44) is interrupted (Iwata: the centrifugal weight element no longer conducts electricity to 40 when the contact tab 38 is in the interruption position).
In regard to claim 4, Tomaszewski (in view of Iwata) teaches an arrangement according to claim 3, wherein the centrifugal weight element is a centrifugal weight ball (Iwata 31) which is mounted in a receptacle (Iwata d) below the contact tab (Iwata 38), wherein the receptacle (Iwata d) has a central region (Iwata 40) of greatest depth that receives the centrifugal weight ball (Iwata 31) in its inoperative position, and wherein the depth of the receptacle (Iwata d) is reduced from the central region of greatest depth towards the edge (Iwata 45) of the receptacle (Iwata d) (the receptacle has its greatest depth in the center where the sphere normally resides from the contact tab pressing down on it), wherein the centrifugal weight ball (Iwata 31) is moved from the central region of greatest depth to the edge (Iwata 45) of the receptacle (Iwata d) by the predetermined acceleration which acts on the component and moves the actuating portion into the open position (it is known in the art that the acceleration during an impact can cause the actuating portion to move into an open position).
In regard to claim 5, Tomaszewski (in view of Iwata) teaches the arrangement according to claim 4, wherein the centrifugal weight ball (Iwata 31) is pre-tensioned into its inoperative position by the contact tab (Iwata 38).
In regard to claim 6, Tomaszewski (in view of Iwata) teaches the arrangement according to claim 5, wherein the receptacle (Iwata d) is of curved design (Iwata: column 4, lines 12-16 describe the cutout face being tight to the spherical face, therefore defining a curved design) such that the resetting force acting on the centrifugal weight ball (31) during a movement from the central region of greatest depth to the edge (45) of the receptacle (d) is identical in all directions of movement of the centrifugal weight ball (31).
In regard to claim 7, Tomaszewski (in view of Iwata) teaches the arrangement according to claim 6, wherein the receptacle (d) is conical or frustoconical, or in that the receptacle (d) is arched, (Iwata: column 4, lines 12-16 describe the cutout face being tight to the spherical face and is therefore arched spherically).
In regard to claim 11, Tomaszewski (in view of Iwata) teaches a vehicle door of a vehicle with at least one door lock (28) and at least one arrangement which interacts with the door lock (the arrangement consists of the actuating portion 22, control element 24, electric drive 19, and 20 substituted with the apparatus of Iwata), the arrangement being according to claim 1, wherein the door lock is the component.
In regard to claim 12, Tomaszewski (in view of Iwata) teaches an arrangement for actuating a component of a vehicle, wherein the arrangement has a manually actuable actuating portion (22) which is moveable between a closed position and an open position (door handles are known in the art to move between a closed and open position), wherein the arrangement comprises a control element and an electric drive (19) which is connected to the control element (24) via an electrical connection, wherein, when the actuating portion (22) moves into its open position, the control element (24) activates the electric drive (19), wherein a centrifugal weight element (Iwata 31) is mounted moveably on the arrangement (substituted into 20), wherein the centrifugal weight element (Iwata 31) moves from an inoperative position into an interruption position by a predetermined acceleration acting on the arrangement and moving the actuating portion into the open position (it is known in the art that the acceleration during an impact can cause the actuating portion to move into an open position), wherein, in the interruption position the centrifugal weight element (Iwata 31) interrupts the electrical connection between the control element (24) and the electric drive (19) (Iwata: column 1, lines 6-7 describe the apparatus disconnecting the circuit during an impact, which creates an acceleration on the arrangement), wherein the centrifugal weight element comprises a centrifugal weight ball (Iwata 31) mounted in a receptacle (Iwata d) that includes a central region (Iwata 40) and an edge (Iwata 45), wherein the centrifugal weight element is located in the central region when in the inoperative position and the centrifugal weight element moves to the edge when in the interruption position (Iwata col3, lines 26-46), wherein the receptacle includes a bottom wall (w; see fig below) that rises as a truncated cone from the central region and into contact with the edge (the bottom wall extends downwards as seen below and contacts the edge).

    PNG
    media_image1.png
    307
    331
    media_image1.png
    Greyscale

In regard to claim 13, Tomaszewski (in view of Iwata) teaches an arrangement according to claim 12, wherein the actuating portion (22) is moveable from the closed position into the open position by manually pressing-in, manually pulling-out and/or manually rotating (paragraph 0065 describes the actuating portion (door handle) having the ability to be pulled), and in that the control element (24) comprises a switch that is actuated by the movement of the actuating portion into the open position (paragraph 0109 describes the door handle 22 engaging the switch 24).
In regard to claim 14, Tomaszewski (in view of Iwata) teaches an arrangement according to claim 12, wherein the electrical connection between the control element and the electric drive comprises an elastically deformable contact tab (Iwata 38) (Iwata: contact portion 44 is electrically connected through 32, 31, and 40 to the contact tab) and a contact portion (Iwata 44), which is connected in an electrically conductive manner to the contact tab (Iwata 38) in an inoperative position of the contact tab (Iwata 38), wherein, when the centrifugal weight element (Iwata 31) moves into the interruption position, the contact tab (Iwata 38) is deformed from the inoperative position into an interruption position (Iwata d) in which the electrically conductive connection with the contact portion (Iwata 44) is interrupted (Iwata: the centrifugal weight element no longer conducts electricity to 40 when the contact tab 38 is in the interruption position).

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “Applicant take issue with this assertion, and further notes that there is no support for the position that is it known in the art that the Tomaszewski actuation portion 22 can be moved into the open position by an impact”, Examiner respectfully disagrees. An impact on any lock, door, or seal can move the object from a locked position (locked handle position) to an open position (unlocked handle position). Furthermore, US 20150308161 teaches a method of preventing a crash from opening the motor vehicle door (see abstract and paragraph 0004). US 20140284941 also teaches this (see paragraph 0004). One of ordinary skill would know this, as well as it being well known in the art. Rejection is maintained.
Regarding Applicant’s arguments that “Any conical part of the bottom wall in Iwata is restricted to the central region”, Examiner notes that what is considered the bottom plate is not the plate the Applicant indicates, but the plate above it. See the rejection above. The bottom wall rises as a truncated cone from the central region and into contact with the edge. Rejection is maintained 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675